Dear Assessor Benoit:
Your request for an Attorney General's Opinion has been forwarded to me for research and reply. Specifically, you ask if Acadia Parish Fire District No. 7 is still responsible for providing fire protection to a part of Acadia Parish that has been annexed into the town limits of the Town of Duson?  You also state that prior to the annexation, the Fire District received taxes for its support and that it no longer receives tax money from the area that was annexed.
The answer to your question to what is covered by a fire district is found in La.R.S. 40:1506(C) which states:
§ 1506
C. The district shall include:
  (1) The nonincorporated area of the parish, excluding any area created as an industrial area;
and
  (2) The area within the corporate limits of each municipality which concurs in being included in the district.
As is apparent from this statute, the area of your parish which has been annexed to the Town of  Duson is no longer an "unincorporated area of the parish."  Also, since this area is now part of the town of Duson, that municipality would have to concur with being included in the district. It is the understanding of this office that the Town of Duson has not concurred in being included in Acadia Parish Fire District No. 7. Therefore, the Town of Duson and not the Fire District is responsible for fire protection in the Town of Duson, including the newly annexed area.
We trust your question has been sufficiently answered. However, if you should need anything further, do not hesitate to contact this office.
Very truly yours
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
 BY:  _____________________________ FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
CCF:FJP:sc
a:\03-0181.op